Exhibit 10.1

 

MYR GROUP INC.

INDEMNIFICATION AGREEMENT FOR DIRECTORS AND OFFICERS

 

This Indemnification Agreement, dated as of May 5, 2011, (this “Agreement”), is
made by and between MYR Group Inc. a Delaware corporation (the “Company”), and
                                               (“Indemnitee”).

 

RECITALS:

 

A.            Section 141 of the Delaware General Corporation Law provides that
the business and affairs of a corporation shall be managed by or under the
direction of its board of directors.

 

B.            Pursuant to Sections 141 and 142 of the Delaware General
Corporation Law, significant authority with respect to the management of the
Company has been delegated to the officers of the Company.

 

C.            By virtue of the managerial prerogatives vested in the directors
and officers of a Delaware corporation, directors and officers act as
fiduciaries of the corporation and its stockholders.

 

D.            Thus, it is critically important to the Company and its
stockholders that the Company be able to attract and retain the most capable
persons reasonably available to serve as directors and officers of the Company.

 

E.             In recognition of the need for corporations to be able to induce
capable and responsible persons to accept positions in corporate management,
Delaware law authorizes (and in some instances requires) corporations to
indemnify their directors and officers, and further authorizes corporations to
purchase and maintain insurance for the benefit of their directors and officers.

 

F.             The Delaware courts have recognized that indemnification by a
corporation serves the dual policies of (1) allowing corporate officials to
resist unjustified lawsuits, secure in the knowledge that, if vindicated, the
corporation will bear the expense of litigation and (2) encouraging capable
women and men to serve as corporate directors and officers secure in the
knowledge that the corporation will absorb the costs of defending their honesty
and integrity.

 

G.            The number of lawsuits challenging the judgment and actions of
directors and officers of Delaware corporations, the costs of defending those
lawsuits, and the threat to directors’ and officers’ personal assets have all
materially increased over the past several years, chilling the willingness of
capable women and men to undertake the responsibilities imposed on corporate
directors and officers.

 

H.            Recent federal legislation and rules adopted by the Securities and
Exchange Commission and the national securities exchanges have imposed
additional disclosure and corporate governance obligations on directors and
officers of public companies and have exposed such directors and officers to new
and substantially broadened civil liabilities.

 

I.              These legislative and regulatory initiatives have also exposed
directors and officers, of public companies to a significantly greater risk of
criminal proceedings, with attendant defense costs and potential criminal fines
and penalties.

 

K.            Under Delaware law, a director’s or officer’s, right to the
advancement or reimbursement of the costs of defense of claims asserted against
him or her, whether such claims are civil, criminal or other claims and whether
they are asserted under state, federal or other law, does not depend upon the
merits of the claims asserted against such person and is separate and distinct
from any right to indemnification such person may be able to establish, and
indemnification of such person against civil,

 

--------------------------------------------------------------------------------


 

criminal or other fines and penalties is permitted if such person satisfies the
applicable standard of conduct.

 

L.             Indemnitee is a director and/or officer of the Company and his or
her willingness to serve in such capacity or capacities is predicated, in
substantial part, upon the Company’s willingness to indemnify him or her in
accordance with the principles reflected above, to the fullest extent permitted
by the laws of the State of Delaware and upon the other undertakings set forth
in this Agreement.

 

M.           In recognition of the need (i) to provide Indemnitee with
substantial protection against personal liability, (ii) to procure Indemnitee’s
continued service as a director and/or officer of the Company, (iii) to enhance
Indemnitee’s ability to serve the Company in an effective manner, and (iv) to
provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Company’s Board of Directors
(the “Board”) or any change-in-control or business combination transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancement of Expenses (as defined in
Section 1(e)) to Indemnitee as set forth in this Agreement and for the continued
coverage of Indemnitee under the Company’s directors’, and officers’ liability
insurance policies.

 

N.            In light of the considerations referred to in the preceding
recitals, it is the Company’s intention and desire that the provisions of this
Agreement be construed liberally, subject to their express terms, to maximize
the protections to be provided to Indemnitee hereunder.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.     Certain Definitions.  In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

 

(a)   “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any threatened, pending or completed inquiry or
investigation, whether made, instituted or conducted by the Company or any other
person, including without limitation any federal, state or other governmental
entity, that Indemnitee determines might lead to the institution of any such
claim, demand, action, suit or proceeding.

 

(b)   “Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company.  For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided,
however, that direct or indirect beneficial ownership of capital stock or other
interests in an entity or enterprise entitling the holder to cast 20% or more of
the total number of votes generally entitled to be cast in the election of
directors (or persons performing comparable functions) of such entity or
enterprise shall be deemed to constitute control for purposes of this
definition.

 

(c)   “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

 

2

--------------------------------------------------------------------------------


 

(d)   “ERISA Losses” means any taxes, penalties or other liabilities under the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended.

 

(e)   “Expenses” means reasonable attorneys’ and experts’ fees and expenses and
all other reasonable costs and expenses paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to investigate, defend, be a witness in or participate in
(including on appeal), any Claim.

 

(f)    “Incumbent Directors” means the individuals who, as of the date of this
Agreement, are directors of the Company and any individual becoming a director
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board.

 

(g)   “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit
(including any employee benefit plan or related trust), as to which Indemnitee
is or was serving at the request of the Company as a director, officer,
employee, member, manager, trustee or agent, (ii) any actual, alleged or
suspected act or failure to act by Indemnitee in respect of any business,
transaction, communication, filing, disclosure or other activity of the Company
or any other entity or enterprise referred to in clause (i) of this sentence, or
(iii) Indemnitee’s status as a current or former director, officer, employee or
agent of the Company or as a current or former director, officer, employee,
member, manager, trustee or agent of the Company or any other entity or
enterprise referred to in clause (i) of this sentence or any actual, alleged or
suspected act or failure to act by Indemnitee in connection with any obligation
or restriction imposed upon Indemnitee by reason of such status.  In addition to
any service at the actual request of the Company, for purposes of this
Agreement, Indemnitee shall be deemed to be serving or to have served at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent of another entity or enterprise if Indemnitee is or was serving
as a director, officer, employee, member, manager, trustee or agent of such
entity or enterprise and (x) such entity or enterprise is or at the time of such
service was a Controlled Affiliate, (y) such entity or enterprise is or at the
time of such service was an employee benefit plan (or related trust) sponsored
or maintained by the Company or a Controlled Affiliate, or (z) the Company or a
Controlled Affiliate directly or indirectly caused or authorized Indemnitee to
be nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.

 

(h)   “Indemnifiable Losses” means any and all Losses relating to, arising out
of or resulting from any Indemnifiable Claim.

 

(i)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and, as of the time of selection
with respect to any Indemnifiable Claim, is not, nor in the past five years has
been, retained to represent:  (i) the Company (or any Subsidiary) or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or other indemnitees under similar
indemnification agreements), or (ii) any other named (or, as to a threatened
matter, reasonably likely to be named) party to

 

3

--------------------------------------------------------------------------------


 

the Indemnifiable Claim giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

(j)    “Losses” means any and all Expenses, payments, damages, losses,
liabilities, judgments, fines, penalties (whether civil, criminal or other),
ERISA Losses and amounts paid in settlement, including all interest, assessments
and other charges paid or payable in connection with or in respect of any of the
foregoing.

 

(k)   “Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.

 

(l)    “Voting Stock” means securities entitled to vote generally in the
election of directors (or similar governing bodies).

 

2.     Indemnification Obligation.  Subject to Section 7, the Company shall
indemnify, defend and hold harmless Indemnitee, to the fullest extent permitted
or required by the laws of the State of Delaware in effect on the date hereof or
as such laws may from time to time hereafter be amended to increase the scope of
such permitted indemnification, against any and all Indemnifiable Claims and
Indemnifiable Losses; provided, however, that, (a) except as provided in
Sections 4 and 20, Indemnitee shall not be entitled to indemnification pursuant
to this Agreement in connection with any Claim initiated by Indemnitee against
the Company or any director, officer or employee of the Company unless the
Company has joined in or consented to the initiation of such Claim and (b) no
repeal or amendment of any law of the State of Delaware shall in any way
diminish or adversely affect the rights of Indemnitee pursuant to this Agreement
in respect of any occurrence or matter arising prior to such repeal or
amendment.

 

3.     Advancement of Expenses.  Indemnitee shall have the right to advancement
by the Company prior to the final disposition of any Indemnifiable Claim of any
and all Expenses relating to, arising out of or resulting from any Indemnifiable
Claim paid or incurred by Indemnitee or which Indemnitee determines are
reasonably likely to be paid or incurred by Indemnitee.  Indemnitee’s right to
such advancement is not subject to the satisfaction of any standard of conduct
and is not conditioned upon any prior determination that Indemnitee is entitled
to indemnification under this Agreement with respect to the Indemnifiable Claim
or the absence of any prior determination to the contrary.  Without limiting the
generality or effect of the foregoing, within five business days after any
request by Indemnitee, the Company shall, in accordance with such request (but
without duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance
to Indemnitee funds in an amount sufficient to pay such Expenses, or
(c) reimburse Indemnitee for such Expenses; provided, however,  that Indemnitee
shall repay, without interest, any amounts actually advanced to Indemnitee that,
at the final disposition of the Indemnifiable Claim to which the advance
related, were in excess of amounts paid or payable by Indemnitee in respect of
Expenses relating to, arising out of or resulting from such Indemnifiable
Claim.  In connection with any such payment, advancement or reimbursement, if
delivery of an undertaking is a legally required condition precedent to such
payment, advance or reimbursement, Indemnitee shall execute and deliver to the
Company an undertaking in the form attached hereto as Exhibit A (subject to
Indemnitee filling in the blanks therein and selecting from among the bracketed
alternatives therein), which need not be secured and shall be accepted without
reference to Indemnitee’s ability to repay the Expenses.  In no event shall
Indemnitee’s right to the payment, advancement or reimbursement of Expenses
pursuant to this Section 3 be conditioned upon any undertaking that is less
favorable to Indemnitee than, or that is in addition to, the undertaking set
forth in Exhibit A.

 

4

--------------------------------------------------------------------------------


 

4.     Indemnification for Additional Expenses.  Without limiting the generality
or effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all Expenses paid or incurred by Indemnitee or which Indemnitee determines
are reasonably likely to be paid or incurred by Indemnitee in connection with
any Claim made, instituted or conducted by Indemnitee for (a)  payment,
advancement or reimbursement of Expenses by the Company under any provision of
this Agreement, or under any other agreement or provision of the Constituent
Documents now or hereafter in effect relating to Indemnifiable Claims, and/or
(b) recovery under any directors’ or officers’ liability insurance policies
maintained by the Company, regardless in each case of whether Indemnitee
ultimately is determined to be entitled to such indemnification, reimbursement,
advance or insurance recovery, as the case may be; provided, however, that
Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) that remains unspent at the final disposition of the Claim to
which the advance related.

 

5.     Partial Indemnity.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

6.     Procedure for Notification.  To obtain indemnification under this
Agreement in respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee
shall submit to the Company a written request therefor, including a brief
description (based upon information then available to Indemnitee) of such
Indemnifiable Claim or Indemnifiable Loss.  If, at the time of the receipt of
such request, the Company has directors’ or officers’ liability insurance in
effect under which coverage for such Indemnifiable Claim or Indemnifiable Loss
is potentially available, the Company shall give prompt written notice of such
Indemnifiable Claim or Indemnifiable Loss to the applicable insurers in
accordance with the procedures set forth in the applicable policies.  The
Company shall provide to Indemnitee a copy of such notice delivered to the
applicable insurers, and copies of all subsequent correspondence between the
Company and such insurers regarding the Indemnifiable Claim or Indemnifiable
Loss, in each case substantially concurrently with the delivery or receipt
thereof by the Company.  The failure by Indemnitee to timely notify the Company
of any Indemnifiable Claim or Indemnifiable Loss shall not relieve the Company
from any liability hereunder unless, and only to the extent that, the Company
did not otherwise learn of such Indemnifiable Claim or Indemnifiable Loss and
such failure results in forfeiture by the Company of substantial defenses,
rights or insurance coverage.

 

7.     Determination of Right to Indemnification.

 

(a)   To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination (as defined in Section 7(b))
shall be required.

 

(b)   To the extent that the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law that is a legally required condition precedent to indemnification
of Indemnitee hereunder against Indemnifiable Losses relating to, arising out of
or resulting from such Indemnifiable Claim (a “Standard of Conduct
Determination”) shall be made as follows:

 

(i)            by a majority vote of the Disinterested Directors, even if less
than a quorum of the Board,

 

5

--------------------------------------------------------------------------------


 

(ii)           if such Disinterested Directors so direct, by a majority vote of
a committee of Disinterested Directors designated by a majority vote of all
Disinterested Directors, or

 

(iii)          if there are no such Disinterested Directors or if Indemnitee so
requests, by Independent Counsel, selected by the Indemnitee and approved by the
Board (such approval not to be unreasonably withheld, delayed or conditioned),
in a written opinion addressed to the Board, a copy of which shall be delivered
to Indemnitee.

 

Indemnitee will cooperate with the person or persons making such Standard of
Conduct Determination, including providing to such person or persons, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  The
Company shall indemnify and hold harmless Indemnitee against and, if requested
by Indemnitee, shall reimburse Indemnitee for, or advance to Indemnitee, within
five business days of such request, any and all costs and expenses (including
attorneys’ and experts’ fees and expenses) incurred by Indemnitee in so
cooperating with the person or persons making such Standard of Conduct
Determination.

 

(c)   The Company shall use its reasonable best efforts to cause any Standard of
Conduct Determination required under Section 7(b) to be made as promptly as
practicable.  If (i) the person or persons empowered or selected under Section 7
to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, and (ii) Indemnitee shall
have fulfilled his or her obligations set forth in Section 7(b), then Indemnitee
shall be deemed to have satisfied the applicable standard of conduct; provided,
however, that such 30-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if the person or persons making such determination
in good faith requires such additional time to obtain or evaluate documentation
and/or information relating thereto.

 

(d)   If (i) Indemnitee shall be entitled to indemnification hereunder against
any Indemnifiable Losses pursuant to Section 7(a), (ii) no determination of
whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law is a legally required condition precedent to indemnification of
Indemnitee hereunder against any Indemnifiable Losses, or (iii) Indemnitee has
been determined or deemed pursuant to Section 7(b) or (c) to have satisfied any
applicable standard of conduct under Delaware law that is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, then the Company shall pay to Indemnitee, within five
business days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.

 

(e)   If a Standard of Conduct Determination is to be made by Independent
Counsel pursuant to Section 7(b)(iii), the Independent Counsel shall be selected
by the Board and the Company shall give written notice to Indemnitee advising
him or her of the identity of the Independent Counsel so selected.  Indemnitee
may, within five business days after receiving written notice of selection from
the Company, deliver to the Company a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not satisfy the criteria set forth in
the definition of “Independent Counsel” in Section 1(i), and the objection shall
set forth with particularity the factual basis of such assertion.  Absent a
proper and timely objection, the person or firm so selected shall act as
Independent Counsel.  If such written objection is properly and timely made and
substantiated, the Independent Counsel so selected may not serve as Independent

 

6

--------------------------------------------------------------------------------


 

Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If no Independent Counsel that is
permitted under the foregoing provisions of this Section 7(e) to make the
Standard of Conduct Determination shall have been selected within 30 days after
the Company gives its initial notice pursuant to the first sentence of this
Section 7(e), either the Company or Indemnitee may petition the Court of
Chancery of the State of Delaware for resolution of any objection that shall
have been made by Indemnitee to the Company’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person or firm selected
by the Court or by such other person as the Court shall designate, and the
person or firm with respect to whom all objections are so resolved or the person
or firm so appointed will act as Independent Counsel.  In all events, the
Company shall pay all of the reasonable fees and expenses of the Independent
Counsel incurred in connection with the Independent Counsel’s determination
pursuant to Section 7(b).

 

8.     Presumption of Entitlement.  In making any Standard of Conduct
Determination, the person or persons making such determination shall presume
that Indemnitee has satisfied the applicable standard of conduct, and the
Company may overcome such presumption only by its adducing clear and convincing
evidence to the contrary.  Any Standard of Conduct Determination that is adverse
to Indemnitee may be challenged by Indemnitee in the Court of Chancery of the
State of Delaware.  No determination by the Company (including by its directors
or any Independent Counsel) that Indemnitee has not satisfied any applicable
standard of conduct shall be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.

 

9.     No Other Presumption.  For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted.

 

10.  Non-Exclusivity.  The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the Company’s jurisdiction of incorporation, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder.

 

11.  Liability Insurance and Funding.  For the duration of Indemnitee’s service
as a directorand/or officer of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Indemnifiable Claim, the
Company shall use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for the Indemnitee that is at least substantially comparable
in scope and amount to that provided by the Company’s policies of directors’ and
officers’ liability insurance as of the date of this Agreement.  The Company
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials.  Without limiting the generality or effect of the two
immediately preceding sentences, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next policy period (i) without the prior approval thereof by a majority vote
of the Incumbent Directors, even if less than a quorum, or (ii) if at the time
that any such discontinuation or significant reduction in the scope or amount of
coverage is proposed there are no Incumbent Directors, without the prior written
consent of Indemnitee (which consent shall not be unreasonably withheld or
delayed).  In all policies of directors’ and officers’ liability insurance
obtained by the Company, Indemnitee shall be named as an insured in such a
manner

 

7

--------------------------------------------------------------------------------


 

as to provide Indemnitee the same rights and benefits, subject to the same
limitations, as are accorded to the Company’s directors and officers most
favorably insured by such policy.  The Company may, but shall not be required
to, create a trust fund, grant a security interest or use other means, including
a letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance expenses pursuant to this
Agreement.

 

12.  Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the related rights
of recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(g). 
Indemnitee shall take, at the request of the Company, all actions reasonably
necessary to secure such rights, including the execution of all papers
reasonably required to evidence such rights (all of Indemnitee’s reasonable
Expenses, including attorneys’ fees and charges, related thereto to be
reimbursed by or, at the option of Indemnitee, advanced by the Company).

 

13.  No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received payment (net of
any Expenses incurred in connection therewith and any repayment by Indemnitee
made with respect thereto) under any insurance policy, the Constituent Documents
and Other Indemnity Provisions or otherwise (including from any entity or
enterprise referred to in clause (i) of the definition of “Indemnifiable Claim”
in Section 1(g)) in respect of such Indemnifiable Losses otherwise indemnifiable
hereunder.

 

14.  Defense of Claims.  The Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee; provided, however, that if
Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (a) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict, (b) the named parties
in any such Indemnifiable Claim (including any impleaded parties) include both
the Company and Indemnitee and Indemnitee shall conclude that there may be one
or more legal defenses available to him or her that are different from or in
addition to those available to the Company, or (c) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Indemnifiable Claim) at the Company’s expense,
provided that such separate counsel is acceptable to Company’s directors’ and
officers’ liability insurance carrier such that the insurance carrier will
reimbursed the Company for such separate counsel’s fees.  The Company shall not
be liable to Indemnitee under this Agreement for any amounts paid in settlement
of any threatened or pending Indemnifiable Claim effected without the Company’s
prior written consent.  The Company shall not, without the prior written consent
of Indemnitee, effect any settlement of any threatened or pending Indemnifiable
Claim to which Indemnitee is, or could have been, a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of Indemnitee from all liability on any claims that are the subject
matter of such Indemnifiable Claim.  Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement; provided, however,
that Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.

 

15.  Successors and Binding Agreement.  (a)  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance satisfactory to
Indemnitee and his or her counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place.  This Agreement shall
be binding upon and inure to the benefit of the

 

8

--------------------------------------------------------------------------------


 

Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegatable by the Company.

 

(b)   This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

 

(c)   This Agreement is personal in nature and neither of the parties hereto
shall, without the written consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 15(a) and 15(b).  Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 15(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

 

16.  Notices.  For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed), or five business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid or one business day after having been sent for next-day delivery by a
nationally recognized overnight courier service, addressed to the Company (to
the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.

 

17.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Delaware, without giving
effect to the principles of conflict of laws of such State.  The Company and
Indemnitee each hereby irrevocably consent to the jurisdiction of the Chancery
Court of the State of Delaware for all purposes in connection with any claim,
demand, action, suit or proceeding that arises out of or relates to this
Agreement and agree that any action, suit or proceeding instituted under this
Agreement shall be brought only in the Chancery Court of the State of Delaware.

 

18.  Validity.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal.  In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

 

19.  Amendments, Waivers.  No provision of this Agreement may be waived,
modified, amended, terminated or discharged unless such waiver, modification,
amendment, termination or discharge is agreed to in writing signed by Indemnitee
and the Company.  No waiver by either party hereto at any time of any breach by
the other party hereto or compliance with any condition or provision

 

9

--------------------------------------------------------------------------------


 

of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

20.  Complete Agreement.  No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.

 

(a)   Legal Fees and Expenses.  It is the intent of the Company that Indemnitee
not be required to incur legal fees or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder.  Accordingly, without limiting the generality or effect of any other
provision hereof, if it should appear to Indemnitee that the Company has failed
to comply with any of its obligations under this Agreement (including its
obligations under Section 3) or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, the Company irrevocably
authorizes Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Company as hereafter provided, to advise and
represent Indemnitee in connection with any such interpretation, enforcement or
defense, including the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, key
employee, stockholder or other person affiliated with the Company, in any
jurisdiction.  Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship shall exist between Indemnitee and such counsel. 
Without respect to whether Indemnitee prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by Indemnitee in connection with any of the foregoing to the fullest
extent permitted or required by the laws of the State of Delaware in effect on
the date hereof or as such laws may from time to time hereafter be amended to
increase the scope of such permitted or required payment of such fees and
expenses.

 

(b)   Any amount due to Indemnitee under this Agreement that is not paid by the
Company by the date on which it is due will accrue interest at the maximum legal
rate under Delaware law from the date on which such amount is due to the date on
which such amount is paid to Indemnitee.

 

21.  Certain Interpretive Matters.  Unless the context of this Agreement
otherwise requires, (a) all references in this Agreement to Sections,
paragraphs, clauses and other subdivisions refer to the corresponding Sections,
paragraphs, clauses and other subdivisions of this Agreement unless expressly
provided otherwise, (b) titles appearing at the beginning of any Sections,
subsections or other subdivisions of this Agreement are for convenience only, do
not constitute any part of such Sections, subsections or other subdivisions and
shall be disregarded in construing the language contained in such subdivisions,
(c) “it” or “its” or words of any gender include each other gender, (d) words
using the singular or plural number also include the plural or singular number,
respectively, (e) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (f) the terms “Section” or
“Exhibit” refer to the specified Section or Exhibit of or to this Agreement,
(g) the terms “include,” “includes” and “including” will be deemed to be
followed by the words “without limitation,” and (h) the word “or” is disjunctive
but not exclusive.  Whenever this Agreement refers to a number of days, such
number will refer to calendar days unless business days are specified and
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time or by a
particular date that ends or occurs on a non-business day, then such period or
date will be

 

10

--------------------------------------------------------------------------------


 

extended until the immediately following business day.  As used herein,
“business day” means any day other than Saturday, Sunday or a United States
federal holiday.

 

22.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.

 

[Signatures Appear on Following Page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Indemnitee has executed, and the Company has caused its duly
authorized representative to execute, this Agreement as of the date first above
written.

 

 

 

MYR GROUP INC.

 

Three Continental Towers

 

1701 Golf Road, Suite 3-1012

 

Rolling Meadows, IL

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[INDEMNITEE]

 

[Address]

 

 

 

 

 

[Indemnitee Signature]

 

 

 

 

 

[Indemnitee Printed Name]

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MYR GROUP INC.

INDEMNIFICATION AGREEMENT FOR DIRECTORS AND OFFICERS

 

UNDERTAKING

 

This Undertaking is submitted pursuant to the Indemnification Agreement, dated
as of                              ,          (the “Indemnification Agreement”),
between MYR Group Inc., a Delaware corporation (the “Company”), and the
undersigned.  Capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Indemnification Agreement.

 

The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with
                                                                                     
                                    (the “Indemnifiable Claim”).

 

The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request if it is determined, following
the final disposition of the Indemnifiable Claim and in accordance with Section
7 of the Indemnification Agreement, that the undersigned is not entitled to
indemnification by the Company under the Indemnification Agreement with respect
to the Indemnifiable Claim.

 

IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
           day of                             ,         .

 

 

 

[INDEMNITEE]

 

[Address]

 

 

 

 

 

[Indemnitee Signature]

 

 

 

 

 

[Indemnitee Printed Name]

 

13

--------------------------------------------------------------------------------